On Application for Rehearing
PER CURIAM.
In an application for a rehearing, counsel for plaintiff have reiterated points heretofore urged by them and which have been fully considered and disposed of by our original opinion.
Alternatively, they complain that the case should have been remanded for the purpose of impleading the heirs of Gottleib, and not dismissed as of nonsuit. In support of this contention, counsel cite Horn v. Skelly Oil Co., 221 La. 626, 60 So. 2d 65, where, after citation of several recent authorities, it was concluded that, in cases where it is found that there is an absence of indispensable parties, it is proper to remand the matter for the impleading of such parties rather than dismiss the suit.
We do not think that the practice approved in the Horn case is applicable here. Defendant, Southdown Sugars, Inc., raised the question of nonjoinder of indispensable parties in the lower court but plaintiff has resisted all efforts to require him to cite the Gottleib heirs.
Furthermore, we are not inclined to grant a rehearing for the limited purpose of considering this alternative plea of plaintiff, it being apparent that the ends of justice will be more expeditiously served by the institution of another suit.
The application for a rehearing is refused,
HAMITER, J., did not participate.